Title: To Thomas Jefferson from James Madison, 11 August 1793
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Augst. 11. 93

Yours of Aug: 3. has just come to hand. All the preceding have been acknowledged. I am extremely mortified in looking for the Key to the Cypher, to find that I left it in Philada. You must therefore repeat any thing that may be of use still to be known, particularly any thing that may relate to the time of your leaving Phila. which I wish to know as long as possible before it takes place. The task on which you have put me, must be abridged so as not to go beyond that period. You will see that the first topic is not yet compleated. I hope the 2d. and 3. to wit the meaning of the Treaty and the obligations of gratitude will be less essential. The former is particularly delicate; and tho’ I think it may be put in a light that would reflect ignominy on the author of P. yet I had rather not meddle with the subject if it could be avoided. I can not say when I shall be able to take up those two parts of the job. Just as I was embarking on the general subject I received from the reputed Author of Franklyn a large pamphlet written by him against the fiscal system, particularly the Bank; which I could not but attend to. It is put on a footing that requires me to communicate personally with Monroe, whom I ought to have seen before this, as the publication of the work is to be contrived for the Author. It really has merit always for its ingenuity generally for its solidity, and is enriched with many fine strokes of imagination, and  a continued vein of pleasantry and keen satire, that will sting deeply. I have received a letter from the Author wishing to hear from me. I must therefore take a ride as far as Charlottesville as soon as I make out the next packet for you, and suspend the residue of the business till I return. I shall endeavor in my absence to fulfil a promise to Wilson Nicholas which will lengthen the suspension. I forward to F____ a copy of the little thing of Ld. Ch: the last sentence is struck out as not necessary, and which may perhaps wound too indiscriminately certain characters, not at present interested in supporting public corruptions. The drouth has done irreparable injury to the Corn in many parts of the Country. It has been interrupted within a few days past, by a pretty extensive rain. We shared in it here but scantily. I understand that at Charlottesville which had been favored with several preceding ones, it was plentiful. Be good eno’ to contrive an excuse to Mr. R. at Monto: for my not forwarding the Gazettes latterly: if you have not already thought of it. I know not how to apologize myself—and shall feel some awkwardness, as I shall not carry them when I go into his neighborhood.
[On separate sheet:]
The paper for J. F. could not otherwise get to him than with your aid. You must therefore take the trouble of having it handed into the post office whence the penny post will take it, unless you can do it at some shorter hand. I wish you to look over what is said critically, and if you think there be any thing of importance wrong, or that may do more harm than good, that you will either erase it, where that will not break the sense, or arrest the whole till I can make the correction. Delay I know is bad; but vulnerable parts that would be siezed for victories and triumphs would be worse. I beg you also to attend particularly to three passages slightly marked with a pencil, the first, the declaration of the principles and sentiments of the author—2d. begining with “Writers such as Locke and Montesqeue” &c—to the pencil mark in the ¶. 3 the quotation from the Federalist. If you think the first had better be omitted it can come out without leaving the least gap—so can the 2d. My doubts as to that proceed from the danger of turning the controversy too much into the wilderness of Books. I use Montesqeue also from memory, tho I believe without inaccuracy. The 3d. can also come out without affecting the peice, and I wish you to erase it if you think the most scrupulous delicacy, conjecturing the author, could disapprove it. One No. more or 2 short Nos. will close the first topic and supersede the last. They will be sent as soon as finished and copied. These would have been sent somewhat sooner, but for the delay caused by the last circumstance.
